Citation Nr: 9915140	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysematous 
breathing as a result of exposure to mustard gas.

2.  Entitlement to service connection for skin cancers as a 
result of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



REMAND

The veteran had active duty from March 1943 to December 1945.

A hearing was held before a member of the Board in December 
1998.  However, the tape recording of the hearing was damaged 
and a transcript of the hearing testimony could not be made.  
The veteran was advised of this matter in a letter from the 
Board, dated March 11, 1999.  He was told in that letter that 
if he did not respond to the letter, which gave him the 
option of attending another hearing or not, that VA would 
assume that he still wanted a hearing before a member of the 
Board at the regional office (RO).  The veteran did not 
respond to the letter, and therefore another hearing must be 
scheduled.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










